Exhibit 10.3

 

GLEACHER & COMPANY, INC.

 

FORM OF
2003 NON-EMPLOYEE DIRECTORS STOCK PLAN

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) confirms the grant on
                       (the “Grant Date”) by Gleacher & Company, Inc., a
Delaware corporation (including any successor corporation to Gleacher & Company,
Inc., the “Company”), to                        (“Non-Employee Director”) of
shares of restricted stock (the “Restricted Shares”), as follows:

 

Number Granted:                         Restricted Shares

 

How Restricted Shares Vest: 50% of the Restricted Shares shall vest on the date
that is six months from the Grant Date and the remaining 50% of the Restricted
Shares shall vest in six equal monthly installments on each monthly anniversary
of the Grant Date occurring during the seventh through twelfth months following
the Grant Date, provided that Non-Employee Director continuously remains a
director of the Company or a subsidiary on each vesting date (each, a “Stated
Vesting Date”).  The terms “vest” and “vesting” mean that the Restricted Shares
have become non-forfeitable.  If Non-Employee Director terminates service prior
to a Stated Vesting Date and the Restricted Shares are not otherwise deemed
vested by that date, the Restricted Shares will be immediately forfeited except
as otherwise provided in Section 2 of the Terms and Conditions of Restricted
Stock attached hereto (the “Terms and Conditions”).

 

Transferability:  Restricted Shares granted hereunder will not be transferable
by Non-Employee Director in any manner until the shares of Company common stock
(the “Shares”) become vested in accordance with this Agreement and Section 2 of
the Terms and Conditions, at which time the Shares will cease to be Restricted
Shares.  The transfer agent for the Company will be instructed (i) to issue any
certificates representing such Restricted Shares with appropriate legends and
(ii) not to process any transfers of such Restricted Shares unless, and only to
the extent that, it has been notified by the Company that some or all of the
Restricted Shares have become vested.

 

The Restricted Shares are subject to the terms and conditions of the Company’s
2003 Non-Employee Directors Stock Plan (the “Plan”), and this Agreement,

 

--------------------------------------------------------------------------------


 

including the Terms and Conditions attached hereto.  The number and kind of
Restricted Shares and other terms relating to the Restricted Shares are subject
to adjustment in accordance with Section 3 of the Terms and Conditions and
Section 12.2 of the Plan.

 

Non-Employee Director acknowledges and agrees that (i) the Restricted Shares are
nontransferable, (ii) the Restricted Shares are subject to forfeiture upon
Non-Employee Director’s termination of service in certain circumstances, and
(iii) sales of Shares following vesting will be subject to the Company’s
policies regulating trading by Non-Employee Directors.

 

IN WITNESS WHEREOF, GLEACHER & COMPANY, INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Non-Employee Director has
duly executed this Agreement, by which each has agreed to the terms of this
Agreement.

 

 

Non-Employee Director:

 

GLEACHER & COMPANY, INC.

 

 

 

 

 

 

 

 

By:

 

 

TERMS AND CONDITIONS OF RESTRICTED STOCK

 

The following Terms and Conditions apply to the Restricted Shares granted to
Non-Employee Director by Gleacher & Company, Inc. (the “Company”),  as specified
in the Restricted Stock Agreement (of which these Terms and Conditions form a
part).  Certain terms of the Restricted Shares, including the number of
Restricted Shares granted and vesting date(s) are set forth in the Agreement.

 

1.  GENERAL.  The Restricted Shares are granted to Non-Employee Director under
the Company’s 2003 Non-Employee Directors Stock Plan (the “Plan”).  A copy of
the Plan and information regarding the Plan, including documents that constitute
the “Prospectus” for the Plan under the Securities Act of 1933, can be obtained
from the Company upon request.  All of the applicable terms, conditions and
other provisions of the Plan are incorporated by reference herein.  Capitalized
terms used in the Agreement and these Terms and Conditions but not defined
herein shall have the same meanings as in the Plan.  If there is any conflict
between the provisions of the Agreement and these Terms and Conditions and
mandatory provisions of the Plan, the provisions of the Plan govern, otherwise,
the terms of this document shall prevail.  By accepting the grant of the
Restricted Shares, Non-Employee Director agrees to be bound by all of the terms
and provisions of the Plan (as presently in effect or later amended), the rules
and regulations under the Plan adopted from time to time, and the decisions and
determinations of the Board of Directors of the Company (the “Board”) made from
time to time, provided that

 

--------------------------------------------------------------------------------


 

no such Plan amendment, rule or regulation or Board decision or determination
without the consent of an affected Participant shall materially adversely affect
the rights of Non-Employee Director with respect to the Restricted Shares.

 

2.  TERMINATION AND FORFEITURE PROVISIONS.

 

(a)           Death or Disability.  In the event that Non-Employee Director
ceases to be a member of the Board due to death or Disability (as defined in the
Plan), Non-Employee Director will become 100% vested in any Restricted Shares as
of the date Non-Employee Director ceases to be a member of the Board.

 

(b)           Termination of Service.  Unless otherwise determined by the Board,
the Restricted Shares shall immediately be forfeited and be of no force or
effect.

 

(c)           Forfeiture.  If (i) Non-Employee Director attempts to pledge,
encumber, assign, transfer or otherwise dispose of any of the Restricted Shares
(except as permitted by Section 5 of this Agreement) or the Restricted Shares
become subject to attachment or any similar involuntary process in violation of
this Agreement, or (ii) Non-Employee Director ceases to be a member of the Board
other than under the circumstances described in Section 2(a), then any
Restricted Shares that have not previously vested shall be forfeited by
Non-Employee Director to the Company, Non-Employee Director will thereafter have
no right, title or interest whatever in the Restricted Shares so forfeited,
Non-Employee Director will immediately return to the Company any and all
certificates representing Restricted Shares so forfeited.

 

3.  SHAREHOLDERS RIGHTS, DIVIDENDS AND ADJUSTMENTS.

 

(a)           Voting Rights.  Non-Employee Director will be entitled to exercise
all voting rights with respect to the Restricted Shares.

 

(b)           Dividends. Non-Employee Director shall have the same right to
receive ordinary cash dividends declared or paid on Shares as other holders of
Shares and such dividends shall be paid at the same time as ordinary cash
dividends are paid to other holders of Shares.  If the Company declares and pays
an ordinary stock dividend on Shares or an extraordinary dividend on Shares, in
either cash or stock, any such dividends paid in respect of unvested Restricted
Shares shall be treated as additional Restricted Shares and shall be subject to
the same restrictions and other terms and conditions that apply to the unvested
Restricted Shares in respect of which such dividends are issued.

 

(c)           Adjustments.  The number of Restricted Shares credited to
Non-Employee Director shall be appropriately adjusted, in order to prevent
dilution or enlargement of Non-Employee Director’s rights with respect to
Restricted Shares or to reflect any changes in the number of outstanding shares
of Common Stock resulting from any event referred to in Section 12.2 of the
Plan, taking into account any Restricted Shares credited to Non-Employee
Director in connection with such event under Section 3(b) hereof.

 

--------------------------------------------------------------------------------


 

4.  Delivery of Restricted Shares.  Subject to Section 7.8 of the Plan, after
the lapse of the restrictions in respect of a grant of Restricted Shares,
Non-Employee Director shall be entitled to receive unrestricted Shares of common
stock of the Company.

 

5. Non-Transferability.  Restricted Shares, and any rights and interests with
respect thereto, issued under this Agreement and the Plan Shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by Non-Employee Director (or any beneficiary(ies) of Non-Employee
Director), other than by testamentary disposition by Non-Employee Director or
the laws of descent and distribution.  Any such Restricted Shares, and any
rights and interests with respect thereto, shall not, prior to vesting, be
pledged, encumbered or otherwise hypothecated in any way by Non-Employee
Director (or any beneficiary(ies) of Non-Employee Director) and shall not, prior
to vesting, be subject to execution, attachment or similar legal process. Any
attempt to sell, exchange, transfer, assign, pledge, encumber or otherwise
dispose of or hypothecate in any way any of the Restricted Shares, or the levy
of any execution, attachment or similar legal process upon the Restricted
Shares, contrary to the terms and provisions of this Agreement and/or the Plan
shall be null and void and without legal force or effect.

 

6.  OTHER TERMS RELATING TO RESTRICTED SHARES.

 

(a)Fractional Restricted Shares and Shares.  The number of Restricted Shares
granted to Non-Employee Director shall not include fractional Restricted Shares
unless otherwise determined by the Board.

 

(b)           Taxes.  Non-Employee Director acknowledges and agrees that the
payment of any amount necessary to satisfy requirements of federal, state, local
or foreign tax law imposed with respect to the lapse of the risk of forfeiture
with respect to Restricted Shares will be the obligation of Non-Employee
Director and the Company will not be obligated to pay or withhold any amount or
any Shares in connection with such tax liability.

 

7.  MISCELLANEOUS.

 

(a)           Binding Agreement; Written Amendments.  This Agreement shall be
binding upon the heirs, executors, administrators and successors of the
parties.  This Agreement and the Plan, and any deferral election separately
filed with the Company relating to the grant of Restricted Shares under the
Agreement, constitute the entire agreement between the parties with respect to
the Restricted Shares, and supersede any prior agreements or documents with
respect thereto.  No amendment, alteration, suspension, discontinuation, or
termination of this Agreement which may impose any additional obligation upon
the Company or materially impair the rights of Non-Employee Director with
respect to the Restricted Shares shall be valid unless in each instance such

 

--------------------------------------------------------------------------------


 

amendment, alteration, suspension, discontinuation, or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and by Non-Employee Director.  Notwithstanding the foregoing provisions in this
Section 7(a), if the Company determines that the provisions of this Agreement or
the grant of Restricted Shares or dividends hereunder does not comply with the
requirements of Code Section 409A, the Company may, without the consent of
Non-Employee Director or any other party, amend this Agreement so that the
Agreement or such grant of Restricted Shares or dividends hereunder is exempt
from Code Section 409A or, alternatively, complies with Code Section 409A.

 

(b)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.

 

(c)           Legal Compliance.  Non-Employee Director agrees to take any action
the Company reasonably deems necessary in order to comply with federal and state
laws, or the rules and regulations of the NASDAQ Global Market or any other
stock exchange, or any other obligation of the Company or Non-Employee Director
relating to the Restricted Shares or this Agreement.

 

(d)           Notices.  Any notice to be given the Company under this Agreement
shall be addressed to the Company at 1290 Avenue of the Americas, New York, New
York 10104, Attention: Corporate Secretary, and any notice to Non-Employee
Director shall be addressed to Non-Employee Director at Non-Employee Director’s
address as then appearing in the records of the Company.

 

--------------------------------------------------------------------------------